                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

NEW JERSEY DEPARTMENT OF                                  IN RE MTBE LITIGATION
ENVIRONMENTAL PROTECTION; THE
COMMISSIONER OF THE NEW JERSEY                           MASTER FILE No. 1:00-1898
DEPARTMENT OF ENVIRONMENTAL                                MDL No. 1358 (VSB)
PROTECTION; and THE ADMINISTRATOR
OF THE NEW JERSEY SPILL                                  Civil Action No. 08-cv-00312
COMPENSATION FUND,

                              Plaintiffs,

        v.

ATLANTIC RICHFIELD CO., et al.,

                              Defendants.

         ORDER FOR FEES RELATED TO THE SETTLEMENTS WITH
      DEFENDANT GETTY PROPERTIES CORP., with DEFENDANT TOTAL
  PETROCHEMICALS & REFINING USA, INC. and with all parties related to the H.P.
                         DELTA TRIAL SITE

       THIS MATTER having come before the Court on application by Cohn Lifland Pearlman

Herrmann &Knopf LLP (“CLPHK”) (Leonard Z. Kaufmann appearing), on behalf of CLPHK and

on behalf of Miller and Axline P.C., the Law Offices of John K. Dema, P.C. and Berger &

Montague P.C. (collectively referred to herein as “Special Counsel”), and upon notice to and with

the support of Gurbir S. Grewal, Attorney General of the State of New Jersey, upon motion of

Special Counsel for approval of the attorneys’ fees to be paid on the recovery resulting from the

following settlements:

   x   Defendant Getty Property Corp. in the amount of $13,500,000 approved by this Court on
       December 17, 2020,
   x   Defendant Total Petrochemicals & Refining USA, Inc. in the amount of $1,500,000
       approved by this Court on January 13, 2021,
   x   Third party defendants named by Getty Property Corp. for the remanded H.P. Delta trial
       site, in the amount of $1,350,000 approved by the Hon. Freda Wolfson, U.S.D.J. in the
       remand court, the United States District Court for the District of New Jersey, on December
       9, 2020.
       and the Court having read and considered the papers submitted, and good cause having

been shown for the making and granting of the within Order;

                         3rd
       IT IS on this ____________             June
                                  day of ________________, 2021 hereby

       ORDERED as follows:

              1.      Special Counsel shall be and herby is entitled to a fee of fifteen percent

       (15%) of the net recoveries referenced above– said amount being two million, four hundred

       and thirty thousand, eight hundred and sixty five dollars and forty one cents

       ($2,430,865.41). The Court finds such fee to be reasonable and in accordance with Rule

       1:21-7 of the Rules Governing the Courts of New Jersey and Rule 1.5 of the New Jersey

       Rules of Professional Conduct.

              2.      Plaintiffs shall pay said amount to Special Counsel forthwith.

              3.      A copy of the within Order shall be served upon the Office of the Attorney

       General of the State of New Jersey within five (5) days of the receipt thereof.

       SO ORDERED.


                                                         Hon. Vernon S. Broderick, U.S.D.J. 6/3/2021




                                                2
